Citation Nr: 1123098	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 until September 1967.  The Veteran died in June 2007.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from administrative decisions dated in April 2008 and August 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  


FINDING OF FACT

On May 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

In a May 2011 correspondence, prior to promulgation of a decision in the appeal, the appellant requested to withdraw her appeal as to the issues of entitlement to service connection for the cause of the Veteran's death and burial benefits.     

As the appellant has withdrawn the appeal as to the issues of entitlement to service connection for the cause of the Veteran's death and burial benefits, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement service connection for the cause of the Veteran's death is dismissed.

The claim for entitlement to burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses, is dismissed.



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


